Title: To Thomas Jefferson from Robert Smith, 18 May 1804
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir, 
            Navy Department 18. May. 1804
          
          I have the honor to enclose for your signature Commissions for the following gentlemen,
          
            
              now Lieutenants
              {
              Charles Stewart—
              
              Captain in the Navy.
            
            
              Isaac Hull
              }
              to be Masters Commandants
            
            
              Andrew Sterett
            
            
              John Shaw
            
            
              Isaac Chauncey
            
            
              John Smith
            
            
              Richard Somers
            
            
              Stephen Decatur &
            
            
              George Cox
            
            
              now Midshipmen
              {
              Arthur St. Clair
              }
              to be Lieutenantsin the Navy
            
            
              H. J. Reed
            
            
              S. Vanschaick
            
            
              C. Gadsden
            
            
              Jas. T. Leonard
            
            
              J Maxwell
            
            
              Jno. Trippe
            
            
              Edwd. N. Cox
            
            
              O. H. Perry
            
            
              Jos. Bainbridge
            
            
              Robert Henley
            
            
              Jno. Mc.P. Gardner
            
            
              Wm. Crane
            
            
              Rt. Stewart
            
            
              S. G. Blodgett
            
            
              Jas. Gibbon
            
            
              A. C. Harrison
            
            
              Danl. T. Patterson
            
            
              Danl. Murray
            
          
          All these gentlemen have been in the service for a considerable period of time—and we know that they are meritorious—They are wanted for the expedition against Tripoli. 
          I have the honor to be, with the highest respect, Sir, Yr. mo ob. servt.
          
            Rt Smith 
          
        